Exhibit 10.2

Employment Offer

THIS Offer (the “Offer”) made as of the 16th day of May 2006 by and between
VARSITY GROUP INC., a Delaware corporation (the “Company”), and James M. Craig
(the “Executive”).

The Executive has been offered a position by the Company as the Chief Financial
Officer, Varsity Group, Inc.

The Company desires to set forth the nature and amount of compensation and other
benefits to be provided to the Executive and any of the rights of the Executive
in the event of his termination of employment with the Company. The Executive is
willing to commit himself to serve the Company, on the terms and conditions
herein provided.

In order to effect the foregoing, the Company and the Executive wish to enter
into an Agreement under the terms and conditions set forth below. Accordingly,
in consideration of the promises and the respective covenants and agreements of
the parties herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein.

2. Term. The term of Executive’s employment under Section 1 will commence on the
date (the “Commencement Date”) May 16, 2006. The employment commencement date
further sets forth the termination of any prior consulting agreements.

3. Position and Duties. The Executive shall serve as Chief Financial Officer,
Varsity Group, Inc., reporting to Company’s Chief Executive Officer (the “CEO”)
and shall have responsibility for the development of the Financial Operations of
Varsity Group working together with the Board of Directors and entire executive
team as well as all other duties that are consistent with a public company CFO.

4. Place of Performance. The Executive shall report to the current headquarters
of the Company. The Executive will be required to provide weekly, monthly
financial reports to the CEO as well as any other reports that may be requested
by the Board of Directors or the Chairman of the Audit Committee. The CFO will
further set a goal for rapid development of real time on-line operating
information available to appropriate executives throughout the company.

5. At-Will Employment. The parties agree that the Executive’s employment with
the Company will be “at-will” employment and may be terminated at any time with
or without cause or notice. The Executive understands and agrees that neither
the Executive’s job performance nor promotions, commendations, commissions,
bonuses or the like from the Company give rise to or in any way serve as the
basis for modification,



--------------------------------------------------------------------------------

amendment, or extension, by implication or otherwise, of the Executive’s
employment with the Company.

6. Compensation and Related Matters.

(a) Base Salary. Commencing on the Commencement Date, the Company shall pay to
the Executive a salary at a rate of not less than Two Hundred Ten Thousand
Dollars ($210,000) per annum in equal installments as nearly as practicable on
the normal payroll periods for employees of the Company generally (the “Base
Salary”). The Base Salary may be increased from time to time and, if so
increased, shall not thereafter be decreased during the term of this Agreement.

(b) Bonus. The CEO, in conjunction with the Board of Directors will establish
appropriate bonus goals and objectives which will serve as the basis for the
determination of a Bonus of up to 30% to be paid by the Company on an annual
basis.

(c) Stock Options. In connection with the commencement of your employment, the
Company the Board of Directors will grant you an option to purchase 100,000
shares of the Company’s Common Stock (“Shares”). These option shares will vest
over five years monthly. Vesting will, of course, depend on your continued
employment with the Company. The option will be an incentive stock option to the
maximum extent allowed by the tax code and will be subject to the terms of the
Company’s Second Amended and Restated 1998 Stock Option Plan and the Stock
Option Agreement between you and the Company. [See Appendix B: Incentive Stock
Option Agreement] The CEO and the Board of Directors will review your option
compensation annually and may recommend to the Board of Directors a grant of
additional options to purchase shares based upon your performance and the
performance of the company over the prior year and or future projections.

(d) Expenses. During the term of the Executive’s employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business expenses incurred by the Executive in performing services hereunder, in
each case with the prior approval of the CEO, including all expenses of mobile
phone, travel, entertainment and living expenses while away from home on
business or at the request of and in the service of the Company, provided that
such expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company.

(e) Benefits. During the Term, the Executive shall be entitled to participate in
employee benefit plans, 401-K and such other programs the Company may offer or
to be amended from time to time, which are applicable to the senior officers of
the Company.

7. Termination and Definitions.

(a) Company obligations upon Termination: Upon termination of the Executive’s
employment, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Base Salary through the date of termination
not theretofore paid, any Commission earned through the date of termination, any
expenses owed to the Executive

 

2



--------------------------------------------------------------------------------

under Section 6(c), and any amount accrued and arising from the Executive’s
participation in, or benefits accrued under, any employee benefit plans,
programs or arrangements under Section 6(d), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements, and such other or additional benefits as may be, or
become, due to him under the applicable terms of applicable plans, programs,
agreements, corporate governance documents and other arrangements of the Company
and its subsidiaries.

(b) Termination by the Company for Cause or by the Executive for any reason. If
the Executive’s employment shall terminate by the Company for “Cause” (as
defined below) or by the Executive for any reason (including death or
disability), the Executive shall not be entitled to any severance payment or
benefits (other than as required by law or expressly provided for under any
benefit plan).

(c) Termination by the Company without Cause. If the Executive’s employment
shall terminate by the Company without Cause (which shall not include
termination due to the Executive’s Disability), the Company shall, subject to
the Executive signing and not revoking a release of claims in the form provided
to the Executive by the Company at the time of termination, pay to the Executive
an amount equal to the Base Salary that the Executive would have been entitled
to receive if the Executive had continued his employment hereunder for a period
of six months following the date of termination.

(d) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive shall be communicated by written Notice of
Termination to the other party hereto.

(e) Definitions

(i) For purposes of this Agreement, termination “for Cause” shall arise where
termination results from (A) conviction of, or the pleading of nolo contendere
to, a felony; (B) a material breach of this Agreement which materially and
adversely affects the Company’s business and operations; (C) solicitation by the
Executive of other Company employees, customers or contractors to provide
consulting or fee-based work to the Executive in connection with any outside
business run by the Executive; (D) the failure of Executive for any reason,
within twenty (20) days after receipt by Executive of written notice thereof
from the Company, to correct, cease or otherwise alter any failure to comply
with instructions or other action or omission to act which will materially or
adversely affect its business or operations.

(ii) For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

 

3



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, “Disability” shall mean, at any time the
Company or any of its affiliates sponsors a long-term disability plan for the
Company’s employees, “disability” as defined in such long-term disability plan
for the purpose of determining a participant’s eligibility for benefits,
provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan.

8. Non Compete; Non Solicitation. During the period commencing on the
Commencement Date, and during the one (1) year following the date of the
Executive’s termination or resignation (other than a termination by the Company
without Cause), the Executive agrees that, without the prior written consent of
the Company or its successors (i) he will not, directly or indirectly, either as
principal, manager, agent, consultant, officer, partner, or employee or in any
other capacity, carry on, be engaged in any Competing Business (provided that
nothing in this Section 8 shall prohibit the ownership of less than one percent
(1%) of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange or listed with the Nasdaq Stock Market), and
(ii) he shall not, on his own behalf or on behalf of any person or company,
directly or indirectly, communicate with any person who is employed by the
Company and/or its subsidiaries, affiliates or successors at any time in order
to encourage, solicit or suggest that such person terminate his or her
employment with the Company, or to solicit or offer employment to such person.
For purposes of this Section 8, a “Competing Business” shall mean a business
that is planning or operating a company whose business is marketing,
distributing, servicing and selling to or on behalf of public or private schools
such items as school uniforms and related accessories and equipment or textbooks
or other educational supplies, accessories, equipment or services in any market
served by the Company at the time of such termination, including through web
portals.

9. Successors; Binding Agreement.

(a) Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 9 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

 

4



--------------------------------------------------------------------------------

(b) Binding Agreement. This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

10. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire.

11. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date.

12. Confidentiality of Terms. You agree to follow the Company’s strict policy
that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this agreement, regarding salary,
bonuses, or stock option allocations to any person, including other employees of
the Company; provided, however, that you may discuss such terms with members of
your immediate family and any legal, tax or accounting specialists who provide
you with individual legal, tax or accounting advice.

13. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed, if to the Executive, as follows:

[James M. Craig]

or if to the Company, as follows:

Varsity Group Inc.

1300 19th Street, NW

Suite 800

Washington, DC 20036

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

5



--------------------------------------------------------------------------------

14. Prior Agreement. All prior agreements or understandings, whether written or
unwritten, between the Company and the Executive with respect to the employment
of the Executive are hereby superseded and terminated effective as of the date
hereof and shall be without further force or effect.

15. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and duly authorized officer of the Company. No waiver by
either party hereto at any time of any breach by the other hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the District of
Columbia.

16. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

17. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

18. Non-Exclusivity. Except as may otherwise be specifically provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify. Vested benefits and other amounts that the Executive is
otherwise entitled to receive under any other plan, policy, practice, or program
of, or any contract or agreement with, the Company or any of its affiliated
companies on or after the date of his termination of employment shall be payable
in accordance with the terms of each such plan, policy, practice, program,
contract, or agreement, as the case may be, except as explicitly modified by
this Agreement.

19. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and the amount
of any payment or benefit provided for in this Agreement shall not be reduced by
any compensation or benefits earned by the Executive as the result of employment
by another employer.

20. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

21. Expiration. If not fully executed by the parties on or before May 9th, 2006
this Offer will expire.

 

6



--------------------------------------------------------------------------------

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

VARSITY GROUP INC.: Signature:  

/s/ Mark Thimmig

Name:  

Mark Thimmig

Title:  

Chief Executive Officer

Date:  

May 10, 2006

EXECUTIVE: Signature:  

/s/ James M. Craig

Name:   James M. Craig Title:  

 

Date:  

May 10, 2006

(Signature Page to James M. Craig Offer Letter)